 FEDEX HOME DELIVERY
 39 FedE
x Home Delivery, an Operating Div
ision of Fe
d-Ex Ground Package Systems, Inc. 
and
 Intern
a-tional Brotherhood of Teamsters, Local Union, 
No. 671. 
 Case 34
ŒCAŒ12735 October 29, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 This 
is a refusal
-to-bargain case in which the R
e-spo
ndent is contesting the Union™s certific
ation as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge and an amended charge 
filed by the Union on June 24 and July 7, 201
0, respe
c-tively, the Acting General Counsel issued the co
mplaint 
on July 8, 2010, alleging that the Respondent has viola
t-ed Se
ction 8(a)(5) and (1) of the Act by refusing the U
n-ion™s request to ba
rgain following the Union™s certific
a-tion in Case 34
ŒRCŒ2205.  (Official notice is taken of 
the ﬁr
ecordﬂ in the representation proceeding as defined 
in the Board™s Rules and Regulations, Sections 102.68 
and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  
The Respondent filed an answer admitting in part and 
den
ying in part the allegations in the complaint, and a
s-
serting affirmative defenses.
 On August 3, 2010, the Acting General Counsel filed a 
Motion for Summary Judgment and Memorandum in 
Support of Motion.  On August 12, 2010, the Board i
s-sued an order transferri
ng the proceeding to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed a r
esponse.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion fo
r Summary Judgment
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certif
ication on the grounds that: 
the certified unit is comprised of independent contractors 
and not employees within the meaning of the Act; ev
i-
dence of ind
ependent contractor status was improperly 
excluded from the underlying representation pr
oceeding; 
new evidence of independent contra
ctor status has arisen 
since the record in the re
presentation proceeding closed; 
and the May 27, 2010 certification decision
 is based on 
an invalid two
-member Board dec
ision.
1  In addition, the 
1 The two
-member decision of which the Respo
ndent complains is a 
September 29, 2008 Decision and Order Remanding the representation 
procee
ding 
in Case 34
ŒRCŒ2205 
to the administrative law judge on the 
basis of the Respondent™s objections to the election.  Accor
dingly, it is 
difficult to determine how the Respondent was prejudiced by this dec
i-sion.  Nevertheless, o
n August 27, 2010, the Board issued an u
n-
pu
blished O
rder in which a three
-member panel of the Board specifica
l-ly rea
ffirmed the
 two
-member Board™s September 29, 2008 Decision 
Respondent maintains that the issuance of a decision by 
the court of appeals for the Di
strict of Columbia in 
Fe
d-Ex Home Delivery v. NLRB
, 563 F.3d 492 (2009), const
i-tutes a special circu
mstance that warrants the d
enial of 
the Acting General Counsel™s motion and di
smissal of 
the complaint. 
 With respect to the contentions that the cert
ified unit is 
not appropriate, evidence was i
mproperly excluded from 
the record, and the i
ssuance of the D
istrict of Columbia 
Circuit™s decision in 
FedEx Home Delivery v. NLRB
, supra, requires the reexamination of the Board™s unit 
determination in the underlying representation procee
d-ing, we find that these issues were raised and rejected in 
the underlying rep
rese
ntation proceeding, and cannot be 
relitigated here.
2  In addition, we find that the Respo
nd-ent has not presented any special or unusual circu
m-stances requiring the Board to reexamine the findings 

made in the representation pr
oceeding.
3   and Order Remanding.  Member Hayes did not partic
ipate in the unde
r-lying representation proceedings.  Ho
wever, he agrees that the R
e-spondent has not raised any new matters or special circumstances wa
r-ranting a hearing in this proceeding or reconsideration of the decisions 
and o
rders in the representation proceedings.
 2 The Respondent first raised to the Board the i
mpact of the D.C. 
Circ
uit™s decision in 
FedEx Home Delivery v. NLRB 
on March 17, 
2010, almost 11 months after the court™s decision had issued.  Although 
styled as a ﬁm
otion to dismiss petition,ﬂ the substance of the motion 
requested that the Board revisit the issues addressed i
n the Regional 
Director™s April 11, 2007 Decision and D
irection of Election.  In the 
Board™s August 27, 2010 O
rder in Case 34
ŒRCŒ2205, the Board found 
that to the e
xtent that the Employer was seeking reconsideration of the 
Regional Director™s April 11, 200
7 Decision and Dire
ction of Election 
based on the court™s decision, that po
rtion of its Amended Motion for 
Reconsider
ation (which, inter alia, sought to have the Board grant its 
motion to dismiss petition) was untimely.  The Board further stated that 
it ad
hered to the Regional Director™s decision fin
ding that the drivers at 
issue are statutory employees, and that it found no merit in the E
mplo
y-er™s position.  Order at 2 fn. 2.
 In addition, we find that to the extent that the Respondent™s March 
17, 2010 moti
on seeks to have the Board review the Regional Dire
c-tor™s failure to dismiss the petition as requested in the Respo
ndent™s 
letters of May 4, 2009 and January 4, 2010, its motion is also untimely 
in this respect.  The R
espondent™s motion was not filed until
 over 10 
months after its initial request, over 2 months after its ﬁrenewedﬂ r
e-quest, and 40 days after the R
espondent claims that it was advised that 
the Region ﬁwas not in a position to act on the request to di
smiss at that 
time because the case was pend
ing before the Board . . . .ﬂ  See R
e-spondent™s Response to the Notice to Show Cause, p. 8.  In any event, 
the March 17, 2010 motion was the first formal pleading in which the 
Respondent raised the court™s decision; accordingly, it was u
ntimely 
filed.  
 3 The Respondent argues, inter alia, that new evidence establishes 
that at the time of the ele
ction in May 2007, there were 20 ﬁsingle
-work 
areaﬂ contactors at the Hartford facility who were in the petitioned
-for 
unit, and as of March 2010, there were only t
hree ﬁsingle
-work areaﬂ 
contractors in the unit.  However, the number of individuals who were 
ﬁsingle
-work areaﬂ drivers was only one of several factors consi
dered 
by the Regional Director and the Board in determining that the drivers 
were employees and no
t independent contractors.  The reduction of the 
356 NLRB No. 10
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 40 All representa
tion issues raised by the R
espondent 
were or could have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decision made in the represent
ation proceeding.  We 
therefore find that the R
espondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  S
ee Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  
 Accordingly, we grant the Motion for Summary Jud
g-ment.
4 On the entire record, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a Delawa
re co
r-poration with a place of business in Windsor, Connect
i-cut, the Respondent™s facility, has operated a home pac
k-age delivery service.
5  During the 12
-month period ending June 30, 2010, the 
Respondent, in conducting its oper
ations described 
above, deriv
ed gross revenues in excess of $500,000 and 
purchased and received at its facility goods valued in 
excess of $50,000 directly from points located outside 
the State of Connecticut.
 We find that the Respondent is an e
mployer engaged 
in commerce within the me
aning of Section 2(2), (6), and 
(7) of the Act and that the Union, International Brothe
r-hood of Teamsters, Local Union, No. 671, is a labor o
r-
ganization within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certificatio
n Following the representation election held on May 11, 
2007, the Union was certified on May 27, 2010, as the 
exclusive collective
-bargaining representative of the e
m-ployees in the follo
wing appropriate unit:
  number of employees in the unit, without more, does not establish 
special or unusual ci
rcumstances warranting reconsideration of the 
representation proceedings.  See
, e.g.,
 Super K
-Mart
, 322 NLRB 583, 
583 fn
. 3 (1996), enfd. mem. 132 F.3d 1481 (D.C. Cir. 1997) (posthea
r-ing reduction in number of unit employees from 11 to 3 did not warrant 
reconsideration of certification in a test
-of
-certification proceeding 
where the number of unit employees was one of sever
al factors consi
d-
ered in the representation proceedings).
 4 The Respondent™s request that the complaint be dismissed in its e
n-
tirety is therefore denied.
 5 In its answer to the complaint, the Respondent admits that FedEx 
Ground Package Sy
stem, Inc. is a De
laware corporation with a place of 
business in Windsor, Connecticut, and that the corporation has a home 
delivery service o
ffering.
 All contract drivers employed by Respondent at
 its 
Hartford terminal, but excluding drivers and helpers 
hired by contract drivers, temporary drivers, suppl
e-mental drivers, multiple
-route contract drivers, package 
handlers, office clerical employees, and guards, profe
s-sional
 employees and s
upervisors a
s defined in the Act.
  The Union continues to be the exclusive co
llective
-bargaining representative of the unit employees under Se
c-tion 9(a) of the Act.
 B.  Refusal to Bargain
 By letters dated June 2 and 11, 2010, the Union r
e-quested that the Respondent ba
rgain co
llectively with it 
as the exclusive colle
ctive
-bargaining representative of 
the unit.  Since about June 2, 2010, the Respondent has 

failed and refused to recognize and bargain with the U
n-ion as the exclusive collective
-bargaining repr
esentative 
of 
the unit.  
We find that this failure and refusal const
i-tutes an unlawful failure and refusal to bargain in viol
a-tion of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing since about June 2, 2010, to 
recognize and bargain with th
e Union as the exclusive 
collective
-bargaining represe
ntative of employees in the 
appropriate unit, the Respondent has engaged in unfair 

labor pra
ctices affecting commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent has vi
olated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understan
ding is reached, to embody the understanding 
in a signed agreement.  
 To
 ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the ce
r-tification as beginning the date the Respondent b
egins to 
bargain in good faith with 
the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965).
 ORD
ER
 The National Labor Relations Board orders that the 
Respondent, FedEx Home Delivery, an Operating Div
i-sion of FedEx Ground Package Systems, Inc., Windsor, 
Connecticut, its off
icers, agents, successors, and assigns, 
shall
                                                                                               FEDEX HOME DELIVERY
 41 1. Cease and desist from
 (a) Fail
ing and refusing to recognize and ba
rgain with 
International Brotherhood of Tea
msters, Local Union, 
No. 671 as the exclusive collective
-bargaining repr
e-sentative of the e
mployees in the bargaining unit.
 (b) In any like or related manner interfering with, r
e-straining, or coercing emplo
yees in the exercise of the 
rights guaranteed them by Se
ction 7 of the Act.
 2. Take the following affirmative action ne
cessary to 
effectuate the policies of the Act.
 (a) On request, bargain with the U
nion as the exclusive 
colle
ctive
-bargaining re
presentative of the employees in 
the following appropriate unit on terms and conditions of 
employment and, if an understanding is reached, embody 

the understanding in a signed agreement:
  All contract drivers employed by Respondent at it
s Hartford te
rminal, but excluding drivers and helpers 
hired by contract drivers, temporary drivers, suppl
e-mental drivers, multiple
-route contract drivers, package 
handlers, office clerical employees, and guards, profe
s-sional employees and superv
isors as d
efined in the Act.
  (b) Within 14 days after service by the R
egion, post at 
its facility in Windsor, Connecticut, copies of the a
t-tached notice marked ﬁAppendix.ﬂ
6  Copies of the n
otice, 
on forms provided by the Regional Director for R
egion 
34, after being
 signed by the Respondent™s autho
rized 
representative, shall be posted by the R
espondent and 
maintained for 60 consecutive days in conspicuous pla
c-es including all places where notices to employees are 
customarily posted.  Reasonable steps shall be taken b
y the Respondent to ensure that the notices are not a
ltered, 
defaced, or covered by any other mat
erial.  In the event 
that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed the faci
lity 
involved in these proceedin
gs, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the n
otice 
to all current employees and former employees e
mployed 
by the Respondent at any time since on or about June 2, 
2010. 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Or
der of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 (c) Within 21 days after service by the R
egion, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representa
tives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and ba
rgain 
with International Brotherhood of Tea
msters, Local U
n-ion, No. 671 as the exclusive collective
-bargaining repr
e-sentative of the employees in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Se
ction 7 of the Act.
 WE WILL
, on request, bargain with the U
nion and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing ba
rgaining unit:
  All contract drivers employed by us at our Hartford
 terminal, but excluding drivers and helpers hired by 

contract drivers, temporary drivers, supplemental dri
v-ers, multiple
-route contract drivers, package handlers, 
office clerical employees, and guards, professional e
m-ployees and s
upervisors as defined in 
the Act.
  FEDEX 
HOME 
DELIVER
Y, AN 
OPERATING 
DIVISION OF 
FEDEX 
GROUND 
PACKAGE 
SYSTEMS
, INC
.                                                              